Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-5 were previously pending and subject to a non-final office action mailed on September 23, 2021. Claims 1-5 are amended. Claims 1-5 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed December 23, 2021 with respect to the 101 rejection has been fully considered in view of the claim amendments and are persuasive.  The 35 USC 101 of claims 1-5 has been withdrawn.
Applicant arguments, with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1-8 and 12-38 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Benque et al. (U.S. Patent Application Publication No. 2015/0294238) which teaches “calculate a travel charge of the vehicle on the moving route; a predicted moving time calculation part configured to calculate predicted moving time by the moving route; a moving route selection information provision part configured to provide, in a case where a plurality of the moving routes are extracted by the moving route extraction part, selection information of the moving routes based on 
 The next closest prior art is “Route Selection for Vehicle Navigation and Control” Published by Grantham Pang in 2007 discloses a method of determining a cost for vehicle routing. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 1.
“calculate a predicted excess charge predicted to be incurred when it is assumed, based on the calculated result by the predicted moving time calculation part, that the vehicle reservation period elapses while moving on the moving route by the rental vehicle; a total charge calculation part configured to calculate a total charge including the travel charge calculated by the travel charge calculation part and the predicted excess charge calculated by the predicted excess charge calculation part; and a moving route selection information provision part configured to transmit, in a case where a plurality of the moving routes are extracted by the moving route extraction part, selection information of the moving routes to the user terminal based on the total charge for each moving route calculated by the total charge calculation part and the predicted moving time for each moving route calculated by the predicted moving time calculation part”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.